-




                              March 22,     1961


Mr. Richard E. Rudeloff              O~lnlon       No. WW-1024
County Attorney
Bee County                           Re:    .Jihen must property      be ren-
Beeville,  Texas                             dered for taxation       in order
                                             to qualify     a person,   under
                                             Art. ‘5.03 of the Xection
                                             Code, to vote in a bond
                                             election,    to be held in
                                            April,     1961, and rela.ted
Dear Mr. Rudeloff:                           questions.

           You have stated   in your opinion   request  that a bond
election   “is to be held in Bee County in March, 1961, to decide
the proposition    of an $850,000 bond issue to establish       a county
hospital.”     You have submitted   to this office   the following
two questions    to be answered:

          1.  “When and within what period    of time must property
be rendered for taxation   in order to qualify   an elector, under
Art. 5.03 of the Election   Code, to vote in a bond election    to
be held in March, 1961?”

           2.   “Must property   be rendered  by an elector    himself,
or his agent,    to qualify   him to vote in such election,     or does
the placing   of his property    on the unrendercd  list    by the tax
assessor   so qualify  him?”

          Subsequent  to receiving     your opinion   request  this
office  was advised  that the proposed     bond election    would bc’
held on April 1, 1961.     The April date will be used in this
opinion  Instead  of the’March   date.

         Section     3a of Article         VI of &e Texa.s Constitution,         a.s
amended in 1932,     reads,     in part,     tis fo’Llows:

           “When an electlon     is held:‘by any county..,,for
            the purpose of issuing      bonds, e e a .only quaiii’ied
            electors   who own taxable     property     in the....
            county....    and who have. duly’ rendered      the same
            for taxation,.   shall be qur)lified      to vote...   .I’

            Artiole    5.03 of the Electi&rCode          originally    enacted
this   provision    Into law verbatim.
                                                                        -




Mr. Richard   ‘E. Rudeloff,       page 2      (YW-1024)



           In 1957 the Legislature     added          the   following       amendment
to Art;   5.03 of the Election    Code:

           “Property       &hall be deemed to have been duly
            rendered for taxation,               for the purpose of
            determining         eligibility        to vote in an election
            as provided        In this Code and in Article             VI,
            Section      3a of the Constitution            of this Sta.te,
            only If the ,property             was rendered     to the
            county,      city,     district,       or other political
            subdivision        holding       the election     within the
            perlod     of time fixed          by law for such rendition,
            or was placed on the tax rolls                 by the tax
            assessor      prior      to the date on which the election
            was ordered,         if the regular        rendition    period
            expired before           that date.       In making up the
            certified       list     of owners of taxable         property
            to be used at an election,                the tax collector
            shall     Include      thereon only the names of per-
            sons owning         taxable      property    which has been
            duly rendered          for taxation,       as herein defined,”

          The courts  have Interpreted    Art. 5.03 on severa,
occasions  orior  to the 1957 amendment.      In the leading    case
of Caperton v. Thorpe, 24b.S.W.2d      329 (Civ.Ap,p.,lg51)-the     court
at page jrheld:

           “Our Constitution,        Art.,6,     Sec. 3a, Vernon’s           Ann.St.,
            provides    that only qualified           electors     who own
            taxable   propeTty     in the county where such e1e.ction
            is held and who ha,ve dll3.y rendered the same for
            taxation    shall be qualified          to vote.       J?fe br:lizv:
            the trial    court correctly         ruled that a person
            who had rendered his property              either    in 1$-g
            or 1950 was a qualified           voter.      nli S-G the only
            reasonable    ~construction       of t’he law.       The 1.a.ri
            permits    owners of prpperty         to render their          taxes
            through April 30th of any ,givcnyear                 under
            Art. 7151, Revised         Civil   Statutes      1925, Vernon's
            Ann.Civ.St.     art.,7151.,       It will;      therefore,       be
            seen that if the election            had b&n called          on
            January 2, 1950, there would have been many
            people who regularly          rendered     their property
            within   the time prescribed          by statute       a.nd whc:
            were otherwise       qualified      to vote in the. ~zl&z:tiotl  ~~-
            but who had not rendered            their    property     for
            taxes in 1950 and would not hs.ve been ailo??&
            to vote in the election.”              (Bnpha,sLs added)
Mr. F3.cha.M 3. Rudeloff,          page 3 (InJ-102i!.)



              Since the courts  have construed   Sec. 3a, of Art. VI
of t’he Texas Constitution,     which wa.s later   enacted a.s Art.
,5.0.3 of the Election    Code, we are of the opinion      t:mt the
holding     in the Caperton case is still    the law.    ;!c do not
feel    that the 1957 amendment to Art. 5.G3 ha.s af’f’ccted     tha.t
holding.

            Therefore,  it is the opinion       of this office   that an
othl-r:lise qua.lificd elector   is eligible      to vote in 2. 3oi73. elec-
tion if he ‘had rendered his property        either   in l$G or does
render it anytime prior      to the time ‘he votes in an election
which is held before    Nay 1, 1961.

                In answer to your second question,               thLs office     in
Attorney      Genera,1 Opinion No. O-2126, sa,id in nffm:                 t:?a,t if
rendition       of property      for taxes is made ‘by an azen’; of the owner,
or if such property            is assessed     by the tax assessor,         the re-
ciuiremcnts
 I                of Sec. ?a. of Art. VI of the Constitution                of Taxas
a,73   me’c. The ca.s;s-of          Carnob& v. ‘Xrixht,       95 S.~;~:.2d 3?!.9, (Civ.
.kg,p.,l536)     and Texas Tublic Utility            Corpora.tion   v. :Io!m,
123 S.W.2d 102Z, (Civ.App.,lg38,                 error dismissad)      ar,? cited. In
    _
sur)7ort    ol'   ti-,et op-in-ion.     These  cases   decided    tY1a.t assessment
rmcle by the tax a..ssessor           is sufficient     to meet :I;? r?,:~~JjJcrflci]ts
of s2c. 3a of Art. VI of the Constitution                   of   TCZXZ~Sthy’; pr~pcrty
ij J “dimly rendered”        in order for its owner to be e_‘~;r;iYJ;c to vote
j.n a bond election.

               Therefore,     il: view of the prior Attorney           G2i?cra.l.‘s
CoInion and the cases cited,            it is tile opinion        of’ tkj.3 offi.ce
tha.t the tax assessor          by ~~l.acIng t!le property      of a,n o~khemlso
f.j~~!a.iified elector    Oil the Lg69 unrell5erXl         tax rolls   prior        to the
Lake the election         1.s orde:red,   qual.it’ies    such elector      to T.TO~~irj
2 boric?. zlect?.on    to b-7 held in A.pril,         1961.
Mr. Richard   E. .Rudeloff,   page-4   (Ww-1024)




LS:jh

APPROVXD:

OPINION COMMITTEE
N.V. Geppert, Chairman

Jerry Roberts
Eudley McCalla
John Phillips



XY: Morga.n Nesbitt